DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-5, 7-9, 11, 13-17, 19 and 22-26 are allowed over the prior art of record as amended in the reply filed April 25, 2022.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed catheter anchor device for securing a position of a catheter relative to a percutaneous opening occupied by the catheter, wherein the catheter anchor device comprises a catheter engagement body configured to releasably secure with a catheter, a subcutaneous anchor mechanism having first and second flexible anchors, a subcutaneous cuff device coupled to the catheter engagement body located distal of the first and second flexible anchors, and an actuator adjustable relative to the subcutaneous cuff device to shift the first and second flexible anchors to a deployed position.
The closest prior art of record is Rosenberg, et al. (USPN 6,695,861) in view of Kerr (US 2006/0129134). However, these references do not disclose the device as claimed or described above.
Regarding claims 2-5, 7-9, 11, 13-17, 19 and 22-26, the closest prior art of record fails to teach among all the limitations or render obvious the specifics of an actuator adjustable relative to the subcutaneous cuff device between a first position and a second position to shift the first and second flexible anchors to the deployed configuration and to simultaneously shift a gripper portion to compress an outer surface of the catheter, the first and second flexible anchors located closer to the actuator and the proximal end than to the subcutaneous cuff device when in the deployed configuration, in combination with the other limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662. The examiner can normally be reached Monday, Tuesday and Thursday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WL/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783